Exhibit 10.6

EXECUTION VERSION

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”),
dated as of October 30, 2020, is made and entered into by and among SOC Telemed,
Inc. (f/k/a Healthcare Merger Corp.), a Delaware corporation (the “Company”),
HCMC Sponsor LLC, a Delaware limited liability company (the “Sponsor”), the
undersigned parties listed as Existing Holders on the signature pages hereto
(each such party, together with the Sponsor and any person or entity deemed an
“Existing Holder” who hereafter becomes a party to this Agreement pursuant to
Section 5.2 of this Agreement, an “Existing Holder” and collectively the
“Existing Holders”) and the undersigned parties listed as New Holders on the
signature pages hereto (each such party, together with any person or entity
deemed a “New Holder” who hereafter becomes a party to this Agreement pursuant
to Section 5.2 of this Agreement, a “New Holder” and collectively the “New
Holders”). Capitalized terms used but not otherwise defined in this Agreement
shall have the meaning ascribed to such terms in the Merger Agreement (as
defined below).

RECITALS

WHEREAS, on December 12, 2019, the Company and the Sponsor entered into that
certain Registration Rights Agreement (the “Existing Registration Rights
Agreement”), pursuant to which the Sponsor granted the Existing Holders certain
registration rights with respect to certain securities of the Company;

WHEREAS, the Company has entered into that certain Agreement and Plan of Merger
(the “Merger Agreement”), dated as of July 29, 2020, by and among the Company,
Sabre Merger Sub I, Inc., a Delaware corporation, Sabre Merger Sub II, LLC, a
Delaware limited liability company, and Specialists On Call, Inc., a Delaware
corporation;

WHEREAS, upon the closing of the transactions contemplated by the Merger
Agreement and subject to the terms and conditions set forth therein, the
Existing Holders and New Holders will hold shares of Class A common stock, par
value $0.0001 per share, of the Company (“Class A Common Stock”), in each case,
in such amounts and subject to such terms and conditions as set forth in the
Merger Agreement;

WHEREAS, pursuant to Section 5.5 of the Existing Registration Rights Agreement,
the provisions, covenants and conditions set forth therein may be amended or
modified upon the written consent of the Company and the holders of a
majority-in-interest of the “Registrable Securities” (as such term was defined
in the Existing Registration Rights Agreement) at the time in question; and

WHEREAS, the Company and Sponsor desire to amend and restate the Existing
Registration Rights Agreement in order to provide the Existing Holders and the
New Holders certain registration rights with respect to certain securities of
the Company, as set forth in this Agreement.

NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

Article I
DEFINITIONS

1.1 Definitions. The terms defined in this Article I shall, for all purposes of
this Agreement, have the respective meanings set forth below:

“Adverse Disclosure” shall mean any public disclosure of material non-public
information, which disclosure, in the good faith judgment of the Chief Executive
Officer or principal financial officer of the Company, after consultation with
counsel to the Company, (i) would be required to be made in any Registration
Statement or Prospectus in order for the applicable Registration Statement or
Prospectus not to contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein (in the
case of any prospectus and any



 

 



preliminary prospectus, in the light of the circumstances under which they were
made) not misleading, (ii) would not be required to be made at such time if the
Registration Statement were not being filed, and (iii) the Company has a bona
fide business purpose for not making such information public.

“Affiliate” shall mean, with respect to any person or entity, any other person
or entity who, directly or indirectly, controls, is controlled by, or is under
direct or indirect common control with, such person or entity, and “control,”
when used with respect to any specified person or entity, shall mean the power
to direct or cause the direction of the management and policies of such person
or entity, directly or indirectly, whether through ownership of voting
securities or partnership or other ownership interests, by contract or
otherwise.

“Agreement” shall have the meaning given in the Preamble.

“Block Trade” means an offering and/or sale of Registrable Securities by any
Holder on a block trade or underwritten basis (whether firm commitment or
otherwise) not involving a “road show” and without other substantial marketing
efforts prior to pricing, including, without limitation, a same day trade,
overnight trade or similar transaction.

“Board” shall mean the Board of Directors of the Company.

“Class A Common Stock” shall have the meaning given in the Recitals hereto.

“Class B Common Stock” shall mean Class B common stock, par value $0.0001 per
share, of the Company.

“Commission” shall mean the Securities and Exchange Commission.

“Company” shall have the meaning given in the Preamble.

“Company Shelf Takedown Notice” shall have the meaning given in subsection
2.1.3.

“Demand Registration” shall have the meaning given in subsection 2.2.1.

“Demanding Holder” shall have the meaning given in subsection 2.2.1.

“Effectiveness Deadline” shall have the meaning given in subsection 2.1.1.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as it may be
amended from time to time.

“Existing Holders” shall have the meaning in the Preamble.

“Existing Registration Rights Agreement” shall have the meaning given in the
Recitals hereto.

“Form S-1 Shelf” shall have the meaning given in subsection 2.1.1.

“Form S-3 Shelf” shall have the meaning given in subsection 2.1.1.

“Founder Lock-Up Period” shall mean, with respect to the Founder Shares held by
the Existing Holders or its Permitted Transferees, the period ending on the
earlier of (A) one (1) year after the date hereof or (B) the first date the
closing price of the Class A Common Stock equals or exceeds $12.00 per share (as
adjusted for stock splits, stock dividends, reorganizations, recapitalizations
and the like) for any twenty (20) trading days within any thirty (30)-trading
day period commencing at least one hundred and fifty (150) days after the date
hereof or (C) the date on which the Company completes a liquidation, merger,
capital stock exchange, reorganization or other similar transaction that results
in all of the Company’s stockholders having the right to exchange their shares
of Class A Common Stock for cash, securities or other property.

“Founder Shares” shall mean all shares of Class B Common Stock that are issued
and outstanding as of the date hereof and all shares of Class A Common Stock
issued upon conversion thereof.

“Holders” shall mean the Existing Holders and the New Holders and any person or
entity who hereafter becomes a party to this Agreement pursuant to Section 5.2.

“Insider Letter” shall mean that certain letter agreement, dated as of December
12, 2019, by and among the Company, the Sponsor and each of the Company’s
officers, directors and director nominees.

 


2

 

“Lock-Up Period” shall mean the Founder Lock-Up Period and the Private Placement
Lock-Up Period, as applicable.

“Maximum Number of Securities” shall have the meaning given in subsection 2.2.4.

“Misstatement” shall mean an untrue statement of a material fact or an omission
to state a material fact required to be stated in a Registration Statement or
Prospectus, or necessary to make the statements in a Registration Statement or
Prospectus (in the light of the circumstances under which they were made) not
misleading.

“New Holders” shall have the meaning given in the Preamble.

“Permitted Transferees” shall mean (a) with respect to an Existing Holder and
its respective Permitted Transferees, any person or entity to whom a Holder of
Registrable Securities is permitted to transfer such Registrable Securities
prior to the expiration of the Founder Lock-Up Period or the Private Placement
Lock-Up Period, as the case may be, under the Insider Letter, this Agreement and
any other applicable agreement between such Holder and the Company, and to any
transferee thereafter, and (b) with respect to a New Holder and its respective
Permitted Transferees, to any of such New Holder’s Affiliates or to any fund or
investment account managed by such New Holder or the same management company
that manages such New Holder, provided that such transferee to which a transfer
is being made pursuant to clause (a) or (b) above, if not a Holder, enters into
a written agreement with the Company agreeing to be bound by the restrictions
herein.

“Piggyback Registration” shall have the meaning given in subsection 2.3.1.

“Private Placement Lock-Up Period” shall mean, with respect to Private Placement
Units that are held by the initial purchasers of such Private Placement Units or
their Permitted Transferees, and any of the securities underlying the Private
Placement Units, including the Private Placement Shares, the Private Placement
Warrants and the Class A Common Stock issued or issuable upon the exercise of
the Private Placement Warrants and that are held by the initial purchasers of
the Private Placement Units or their Permitted Transferees, the period ending
thirty (30) days after the date hereof.

“Private Placement Shares” shall mean the shares of Class A Common Stock
comprising the Private Placement Units.

“Private Placement Units” shall mean the units purchased by the Sponsor pursuant
to that certain Placement Unit Purchase Agreement, by and between the Company
and the Sponsor, dated as of December 12, 2019, each unit consisting of one
share of Class A Common Stock and one-half of one warrant to purchase one share
of Class A Common Stock.

“Private Placement Warrants” shall mean the warrants comprising the Private
Placement Units.

“Pro Rata” shall have the meaning given in subsection 2.2.4.

“Prospectus” shall mean the prospectus included in any Registration Statement,
as supplemented by any and all prospectus supplements and as amended by any and
all post-effective amendments and including all material incorporated by
reference in such prospectus.

“Registrable Security” shall mean (a) the shares of Class A Common Stock issued
or issuable upon the conversion of any Founder Shares, (b) the Private Placement
Units (including the Private Placement Shares, the Private Placement Warrants
and the Class A Common Stock issued or issuable upon the exercise of the Private
Placement Warrants), (c) any issued and outstanding share of Class A Common
Stock or any other equity security (including the shares of Class A Common Stock
issued or issuable upon the exercise of any other equity security) of the
Company held by an Existing Holder as of the date of this Agreement, (d) any
equity securities (including the shares of Class A Common Stock issued or
issuable upon the exercise of any such equity security) of the Company issuable
upon conversion of any Working Capital Units, (e) any outstanding shares of
Class A Common Stock or any other equity security of the Company held by a New
Holder (i) as of the date of this Agreement (including the shares of Class A
Common Stock issued or issuable upon the exercise of any such other equity
security) or (ii) that are otherwise issued in connection with the transactions
contemplated by the Merger Agreement and (f) any other equity security of the
Company issued or issuable with respect to any such share of Class A Common
Stock described in the foregoing clauses (a) through (e) by way of a stock
dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or reorganization; provided, however,
that, as to any particular Registrable Security, such securities shall

 


3

 

cease to be Registrable Securities when: (A) a Registration Statement with
respect to the sale of such securities shall have become effective under the
Securities Act and such securities shall have been sold, transferred, disposed
of or exchanged in accordance with such Registration Statement; (B) such
securities shall have been otherwise transferred, new certificates for such
securities not bearing a legend restricting further transfer shall have been
delivered by the Company and subsequent public distribution of such securities
shall not require registration under the Securities Act; (C) such securities
shall have ceased to be outstanding; or (D) such securities may be sold without
registration pursuant to Rule 144 promulgated under the Securities Act (or any
successor rule promulgated thereafter by the Commission) (“Rule 144”) (but with
no volume or other restrictions or limitations); provided, further, that any
security that ceases to be a Registrable Security pursuant to clause (D) above
shall again be treated as a Registrable Security if at any point such security
may no longer be sold without registration pursuant to Rule 144 without any
volume or other restrictions or limitations.

“Registration” shall mean a registration effected by preparing and filing a
registration statement or similar document in compliance with the requirements
of the Securities Act, and the applicable rules and regulations promulgated
thereunder, and such registration statement becoming effective.

“Registration Expenses” shall mean the out-of-pocket expenses of a Registration,
including, without limitation, the following:

(A) all registration and filing fees (including fees with respect to filings
required to be made with the Financial Industry Regulatory Authority, Inc.) and
any securities exchange on which the Class A Common Stock is then listed;

(B) fees and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of counsel for the Underwriters in connection
with blue sky qualifications of Registrable Securities);

(C) printing, messenger, telephone and delivery expenses;

(D) reasonable fees and disbursements of counsel for the Company;

(E) reasonable fees and disbursements of all independent registered public
accountants of the Company incurred specifically in connection with such
Registration; and

(F) reasonable fees and expenses of one (1) legal counsel selected by the
majority-in-interest of the Demanding Holders initiating a Demand Registration
to be registered for offer and sale in the applicable Registration not to exceed
$25,000 per Demand Registration.

“Registration Statement” shall mean any registration statement that covers the
Registrable Securities required to be filed pursuant to Article II of this
Agreement, including the Prospectus included in such registration statement,
amendments (including post-effective amendments) and supplements to such
registration statement, and all exhibits to and all material incorporated by
reference in such registration statement.

“Requesting Holder” shall have the meaning given in subsection 2.2.1.

“Restricted Shares” shall have the meaning given in subsection 3.6.1.

“Rule 144” shall have the meaning given in the definition of “Registrable
Securities.”

“Rule 415” shall have the meaning given in subsection 2.1.1.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Shelf Takedown Notice” shall have the meaning given in subsection 2.1.3.

“Shelf Underwritten Offering” shall have the meaning given in subsection 2.1.3.

“Sponsor” shall have the meaning given in the Preamble.

“Underwriter” shall mean a securities dealer who purchases any Registrable
Securities as principal in an Underwritten Offering and not as part of such
dealer’s market-making activities.

“Underwritten Registration” or “Underwritten Offering” shall mean a Registration
in which securities of the Company are sold to an Underwriter in a firm
commitment underwriting for distribution to the public.

 

4

 



“Working Capital Units” shall mean the units, if any, that are converted from
loans made to the Company of up to $1,500,000 by the Sponsor or an affiliate of
the Sponsor or certain of the Company’s officers and directors from time to
time, each unit consisting of one share of Class A Common Stock and one-half of
one warrant to purchase one share of Class A Common Stock.

Article II
REGISTRATIONS

2.1 Shelf Registration.

2.1.1 Initial Registration. The Company shall, as soon as practicable, but in
any event within thirty (30) days after the consummation of the transactions
contemplated by the Merger Agreement, file a Registration Statement under the
Securities Act to permit the public resale of all the Registrable Securities
held by the Holders from time to time as permitted by Rule 415 under the
Securities Act (or any successor or similar provision adopted by the Commission
then in effect) (“Rule 415”) on the terms and conditions specified in this
subsection 2.1.1 and shall use its reasonable best efforts to cause such
Registration Statement to be declared effective as soon as practicable after the
filing thereof, but in no event later than the earlier of (i) sixty (60) days
following the filing deadline (or ninety (90) days after the filing deadline if
the Registration Statement is reviewed by, and receives comments from, the
Commission) and (ii) ten (10) business days after the date the Company is
notified (orally or in writing, whichever is earlier) by the Commission that the
Registration Statement will not be “reviewed” or will not be subject to further
review (such earlier date, the “Effectiveness Deadline”). The Registration
Statement filed with the Commission pursuant to this subsection 2.1.1 shall be a
shelf registration statement on Form S-3 (a “Form S-3 Shelf”) or, if Form S-3 is
not then available to the Company, on Form S-1 (a “Form S-1 Shelf”) or such
other form of registration statement as is then available to effect a
registration for resale of such Registrable Securities, covering such
Registrable Securities, and shall contain a Prospectus in such form as to permit
any Holder to sell such Registrable Securities pursuant to Rule 415 at any time
beginning on the effective date for such Registration Statement. A Registration
Statement filed pursuant to this subsection 2.1.1 shall provide for the resale
pursuant to any method or combination of methods legally available to, and
requested by, the Holders. The Company shall use its reasonable best efforts to
cause a Registration Statement filed pursuant to this subsection 2.1.1 to remain
effective, and to be supplemented and amended to the extent necessary to ensure
that such Registration Statement is available or, if not available, that another
Registration Statement is available, for the resale of all the Registrable
Securities held by the Holders until all such Registrable Securities have ceased
to be Registrable Securities. As soon as practicable following the effective
date of a Registration Statement filed pursuant to this subsection 2.1.1, but in
any event within five (5) business days of such date, the Company shall notify
the Holders of the effectiveness of such Registration Statement. When effective,
a Registration Statement filed pursuant to this subsection 2.1.1 (including the
documents incorporated therein by reference) will comply as to form in all
material respects with all applicable requirements of the Securities Act and
will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading (in the case of any Prospectus contained in such
Registration Statement, in the light of the circumstances under which such
statement is made).

2.1.2 Form S-3 Shelf. If the Company files a Form S-1 Shelf and thereafter the
Company becomes eligible to use Form S-3 for secondary sales, the Company shall
use its reasonable best efforts to file a Form S-3 Shelf as promptly as
practicable to replace the shelf registration statement that is a Form S-1 Shelf
and have the Form S-3 Shelf declared effective as promptly as practicable and to
cause such Form S-3 Shelf to remain effective, and to be supplemented and
amended to the extent necessary to ensure that such Registration Statement is
available or, if not available, that another Registration Statement is
available, for the resale of all the Registrable Securities held by the Holders
until all such Registrable Securities have ceased to be Registrable Securities.

2.1.3 Shelf Takedown. At any time and from time to time following the
effectiveness of the shelf registration statement required by subsection 2.1.1
or 2.1.2, any Holder may request to sell all or a portion of their Registrable
Securities in an underwritten offering that is registered pursuant to such shelf
registration statement, including a Block Trade if the Company files a Form S-3
Shelf and is eligible to use Form S-3 for secondary sales (a “Shelf Underwritten
Offering”), provided, that such Holder(s) (a) reasonably expect aggregate gross
proceeds in excess of $15,000,000 from such Shelf Underwritten Offering or
(b) reasonably expects to sell all of the Registrable Securities held by such
Holder in such Shelf Underwritten Offering. All requests for a Shelf
Underwritten Offering shall be made by giving written notice to the Company (the
“Shelf Takedown Notice”). Each Shelf Takedown Notice shall specify the
approximate number of Registrable Securities proposed to be sold in the Shelf
Underwritten Offering

 


5

 

and the expected price range (net of underwriting discounts and commissions) of
such Shelf Underwritten Offering. Except with respect to a Block Trade requested
pursuant to Section 2.5 or any Registrable Securities distributed by the Sponsor
to its members following the expiration of the Founder Lock-Up Period or the
Private Placement Lock-Up Period, as applicable, within five (5) business days
after receipt of any Shelf Takedown Notice, the Company shall give written
notice of such requested Shelf Underwritten Offering to all other Holders of
Registrable Securities (the “Company Shelf Takedown Notice”) and, subject to the
provisions of Section 2.2.4, shall include in such Shelf Underwritten Offering
all Registrable Securities with respect to which the Company has received
written requests for inclusion therein, within five (5) days after sending the
Company Shelf Takedown Notice. The Company shall enter into an underwriting
agreement in a form as is customary in Underwritten Offerings of securities by
the Company with the managing Underwriter or Underwriters selected by the
Holders after consultation with the Company and shall take all such other
reasonable actions as are requested by the managing Underwriter or Underwriters
in order to expedite or facilitate the disposition of such Registrable
Securities. In connection with any Shelf Underwritten Offering contemplated by
this subsection 2.1.3, subject to Section 3.3 and Article IV, the underwriting
agreement into which each Holder and the Company shall enter shall contain such
representations, covenants, indemnities and other rights and obligations of the
Company and the selling stockholders as are customary in underwritten offerings
of securities by the Company.

2.1.4 Holder Information Required for Participation in Shelf Registration. At
least ten (10) business days prior to the first anticipated filing date of a
Registration Statement pursuant to this Article II, the Company shall use
reasonable efforts to notify each Holder in writing (which may be by email) of
the information reasonably necessary about the Holder to include such Holder’s
Registrable Securities in such Registration Statement. Notwithstanding anything
else in this Agreement, the Company shall not be obligated to include such
Holder’s Registrable Securities to the extent the Company has not received such
information, and received any other reasonably requested agreements or
certificates, on or prior to the fifth (5th) business day prior to the first
anticipated filing date of a Registration Statement pursuant to this Article II.

2.2 Demand Registration.

2.2.1 Request for Registration. Subject to the provisions of subsection 2.2.4
hereof and provided that the Company does not have an effective Registration
Statement pursuant to subsection 2.1.1 outstanding covering Registrable
Securities, following the expiration of the applicable Lock-Up Period, (a) the
Existing Holders of at least a majority in interest of the then-outstanding
number of Registrable Securities held by the Existing Holders or (b) the New
Holders of at least a majority-in-interest of the then-outstanding number of
Registrable Securities held by the New Holders (the “Demanding Holders”), in
each case, may make a written demand for Registration of all or part of their
Registrable Securities, which written demand shall describe the amount and type
of securities to be included in such Registration and the intended method(s) of
distribution thereof (such written demand a “Demand Registration”). The Company
shall, within ten (10) days of the Company’s receipt of the Demand Registration,
notify, in writing, all other Holders of Registrable Securities of such demand,
and each Holder of Registrable Securities who thereafter wishes to include all
or a portion of such Holder’s Registrable Securities in a Registration pursuant
to a Demand Registration (each such Holder that includes all or a portion of
such Holder’s Registrable Securities in such Registration, a “Requesting
Holder”) shall so notify the Company, in writing, within five (5) days after the
receipt by the Holder of the notice from the Company. Upon receipt by the
Company of any such written notification from a Requesting Holder(s) to the
Company, such Requesting Holder(s) shall be entitled to have their Registrable
Securities included in a Registration pursuant to a Demand Registration and the
Company shall effect, as soon thereafter as practicable, but not more than sixty
(60) days immediately after the Company’s receipt of the Demand Registration,
the Registration of all Registrable Securities requested by the Demanding
Holders and Requesting Holders pursuant to such Demand Registration. Under no
circumstances shall the Company be obligated to effect more than (x) an
aggregate of three (3) Registrations pursuant to a Demand Registration by the
Existing Holders under this subsection 2.2.1 with respect to any or all
Registrable Securities held by such Existing Holders and (y) an aggregate of
three (3) Registrations pursuant to a Demand Registration by the New Holders
under this subsection 2.2.1 with respect to any or all Registrable Securities
held by such New Holders. Notwithstanding the foregoing, (i) the Company shall
not be required to give effect to a Demand Registration from a Demanding Holder
if the Company has registered Registrable Securities pursuant to a Demand
Registration from such Demanding Holder in the preceding one hundred and eighty
(180) days, or (ii) the Company’s obligations with respect to any Demand
Registration shall be deemed satisfied so long as the Registration Statement
filed pursuant to subsection 2.1.1 includes all of such Demanding Holder’s
Registrable Securities and is effective.

 


6

 

2.2.2 Effective Registration. Notwithstanding the provisions of subsection 2.2.1
above or any other part of this Agreement, a Registration pursuant to a Demand
Registration shall not count as a Registration unless and until (i) the
Registration Statement filed with the Commission with respect to a Registration
pursuant to a Demand Registration has been declared effective by the Commission
and (ii) the Company has complied with all of its obligations under this
Agreement with respect thereto; provided, further, that if, after such
Registration Statement has been declared effective, an offering of Registrable
Securities in a Registration pursuant to a Demand Registration is subsequently
interfered with by any stop order or injunction of the Commission, federal or
state court or any other governmental agency, the Registration Statement with
respect to such Registration shall be deemed not to have been declared
effective, unless and until, (i) such stop order or injunction is removed,
rescinded or otherwise terminated, and (ii) a majority-in-interest of the
Demanding Holders initiating such Demand Registration thereafter affirmatively
elect to continue with such Registration and accordingly notify the Company in
writing, but in no event later than five (5) days, of such election; and
provided, further, that the Company shall not be obligated or required to file
another Registration Statement until the Registration Statement that has been
previously filed with respect to a Registration pursuant to a Demand
Registration becomes effective or is subsequently terminated.

2.2.3 Underwritten Offering. Subject to the provisions of subsection 2.2.4, if a
majority-in-interest of the Demanding Holders so advise the Company as part of
their Demand Registration that the offering of the Registrable Securities
pursuant to such Demand Registration shall be in the form of an Underwritten
Offering, then the right of such Demanding Holder or Requesting Holder (if any)
to include its Registrable Securities in such Registration shall be conditioned
upon such Holder’s participation in such Underwritten Offering and the inclusion
of such Holder’s Registrable Securities in such Underwritten Offering to the
extent provided herein. All such Holders proposing to distribute their
Registrable Securities through an Underwritten Offering under this subsection
2.2.3 shall enter into an underwriting agreement in customary form with the
Underwriter(s) selected for such Underwritten Offering by the
majority-in-interest of the Demanding Holders initiating the Demand
Registration, which Underwriter(s) shall be reasonably satisfactory to the
Company.

2.2.4 Reduction of Underwritten Offering. If the managing Underwriter or
Underwriters in an Underwritten Registration pursuant to a Demand Registration,
in good faith, advises the Company, the Demanding Holders and the Requesting
Holders (if any) in writing that the dollar amount or number of Registrable
Securities that the Demanding Holders and the Requesting Holders (if any) desire
to sell, taken together with all other Class A Common Stock or other equity
securities that the Company desires to sell and the Class A Common Stock, if
any, as to which a Registration has been requested pursuant to separate written
contractual piggy-back registration rights held by any other stockholders who
desire to sell, exceeds the maximum dollar amount or maximum number of equity
securities that can be sold in the Underwritten Offering without adversely
affecting the proposed offering price, the timing, the distribution method, or
the probability of success of such offering (such maximum dollar amount or
maximum number of such securities, as applicable, the “Maximum Number of
Securities”), then the Company shall include in such Underwritten Offering, as
follows: (i) first, the Registrable Securities of the Demanding Holders and the
Requesting Holders (if any) (in each case pro rata based on the respective
number of Registrable Securities that such Demanding Holder and Requesting
Holder (if any) has requested be included in such Underwritten Registration and
the aggregate number of Registrable Securities that such Demanding Holders and
Requesting Holders have requested be included in such Underwritten Registration
(such proportion is referred to herein as “Pro Rata”)) that can be sold without
exceeding the Maximum Number of Securities; (ii) second, to the extent that the
Maximum Number of Securities has not been reached under the foregoing clause
(i), the Registrable Securities of Holders (Pro Rata, based on the respective
number of Registrable Securities that each Holder has so requested) exercising
their rights to register their Registrable Securities pursuant to subsection
2.2.1 hereof, without exceeding the Maximum Number of Securities; and
(iii) third, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clauses (i) and (ii), the Class A Common Stock or
other equity securities that the Company desires to sell, which can be sold
without exceeding the Maximum Number of Securities; and (iv) fourth, to the
extent that the Maximum Number of Securities has not been reached under the
foregoing clauses (i), (ii) and (iii), the Class A Common Stock or other equity
securities of other persons or entities that the Company is obligated to
register in a Registration pursuant to separate written contractual arrangements
with such persons and that can be sold without exceeding the Maximum Number of
Securities.

2.2.5 Demand Registration Withdrawal. Any of the Demanding Holders initiating a
Demand Registration or any of the Requesting Holders (if any), pursuant to a
Registration under subsection 2.2.1, shall have the right to withdraw from a
Registration pursuant to such Demand Registration or a Shelf Underwritten
Offering pursuant to subsection 2.1.3 for any or no reason whatsoever upon
written notification to the Company and the Underwriter

 


7

 

or Underwriters (if any) of their intention to withdraw from such Registration
prior to the effectiveness of the Registration Statement filed with the
Commission with respect to the Registration of their Registrable Securities
pursuant to such Demand Registration (or in the case of an Underwritten
Registration pursuant to Rule 415, at least five (5) business days prior to the
time of pricing of the applicable offering). Notwithstanding anything to the
contrary in this Agreement, the Company shall be responsible for the
Registration Expenses incurred in connection with a Registration pursuant to a
Demand Registration or a Shelf Underwritten Offering prior to its withdrawal
under this subsection 2.2.5.

2.3 Piggyback Registration.

2.3.1 Piggyback Rights. If the Company proposes to file a Registration Statement
under the Securities Act with respect to an offering of equity securities, or
securities or other obligations exercisable or exchangeable for, or convertible
into, equity securities, for its own account or for the account of stockholders
of the Company (or by the Company and by the stockholders of the Company
including, without limitation, pursuant to subsection 2.1.1 or 2.1.2 hereof),
other than a Registration Statement (or any registered offering with respect
thereto) (i) filed in connection with any employee stock option or other benefit
plan, (ii) for an exchange offer or offering of securities solely to the
Company’s existing stockholders, (iii) for an offering of debt that is
convertible into equity securities of the Company, (iv) for a dividend
reinvestment plan or (v) a Block Trade, then the Company shall give written
notice of such proposed filing to all of the Holders of Registrable Securities
as soon as practicable but not less than ten (10) days before the anticipated
filing date of such Registration Statement, which notice shall (A) describe the
amount and type of securities to be included in such offering, the intended
method(s) of distribution and the name of the proposed managing Underwriter or
Underwriters, if any, in such offering, and (B) offer to all of the Holders of
Registrable Securities the opportunity to register the sale of such number of
Registrable Securities as such Holders may request in writing within five (5)
days after receipt of such written notice (such Registration a “Piggyback
Registration”). The Company shall, in good faith, cause such Registrable
Securities to be included in such Piggyback Registration and shall use its best
efforts to cause the managing Underwriter or Underwriters of a proposed
Underwritten Offering to permit the Registrable Securities requested by the
Holders pursuant to this subsection 2.3.1 to be included in a Piggyback
Registration on the same terms and conditions as any similar securities of the
Company included in such Registration and to permit the sale or other
disposition of such Registrable Securities in accordance with the intended
method(s) of distribution thereof. All such Holders proposing to distribute
their Registrable Securities through an Underwritten Offering under this
subsection 2.3.1 shall enter into an underwriting agreement in customary form
with the Underwriter(s) selected for such Underwritten Offering by the Company.

2.3.2 Reduction of Piggyback Registration. If the managing Underwriter or
Underwriters in an Underwritten Registration that is to be a Piggyback
Registration, in good faith, advises the Company and the Holders of Registrable
Securities participating in the Piggyback Registration in writing that the
dollar amount or number of the Class A Common Stock that the Company desires to
sell, taken together with (i) the Class A Common Stock, if any, as to which
Registration has been demanded pursuant to separate written contractual
arrangements with persons or entities other than the Holders of Registrable
Securities hereunder (ii) the Registrable Securities as to which registration
has been requested pursuant to Section 2.3 hereof, and (iii) the Class A Common
Stock, if any, as to which Registration has been requested pursuant to separate
written contractual piggyback registration rights of other stockholders of the
Company, exceeds the Maximum Number of Securities, then:

(a) If the Registration is undertaken for the Company’s account, the Company
shall include in any such Registration (A) first, the Class A Common Stock or
other equity securities that the Company desires to sell, which can be sold
without exceeding the Maximum Number of Securities; (B) second, to the extent
that the Maximum Number of Securities has not been reached under the foregoing
clause (A), the Registrable Securities of Holders exercising their rights to
register their Registrable Securities pursuant to subsection 2.3.1 hereof, Pro
Rata, which can be sold without exceeding the Maximum Number of Securities; and
(C) third, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clauses (A) and (B), the Class A Common Stock, if
any, as to which Registration has been requested pursuant to written contractual
piggyback registration rights of other stockholders of the Company, which can be
sold without exceeding the Maximum Number of Securities;

(b) If the Registration is pursuant to a request by persons or entities other
than the Holders of Registrable Securities, then the Company shall include in
any such Registration (A) first, the Class A Common

 


8

 

Stock or other equity securities, if any, of such requesting persons or
entities, other than the Holders of Registrable Securities, which can be sold
without exceeding the Maximum Number of Securities; (B) second, to the extent
that the Maximum Number of Securities has not been reached under the foregoing
clause (A), the Registrable Securities of Holders exercising their rights to
register their Registrable Securities pursuant to subsection 2.3.1, Pro Rata
based on the respective number of Registrable Securities that each Holder has
requested be included in such Underwritten Registration and the aggregate number
of Registrable Securities that the Holders have requested to be included in such
Underwritten Registration, which can be sold without exceeding the Maximum
Number of Securities; (C) third, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (A) and (B), the
Class A Common Stock or other equity securities that the Company desires to
sell, which can be sold without exceeding the Maximum Number of Securities; and
(D) fourth, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clauses (A), (B) and (C), the Class A Common Stock
or other equity securities for the account of other persons or entities that the
Company is obligated to register pursuant to separate written contractual
arrangements with such persons or entities, which can be sold without exceeding
the Maximum Number of Securities.

2.3.3 Piggyback Registration Withdrawal. Any Holder of Registrable Securities
shall have the right to withdraw from a Piggyback Registration for any or no
reason whatsoever upon written notification to the Company and the Underwriter
or Underwriters (if any) of his, her or its intention to withdraw from such
Piggyback Registration prior to the effectiveness of the Registration Statement
filed with the Commission with respect to such Piggyback Registration (or in the
case of an Underwritten Registration pursuant to Rule 415, at least five (5)
business days prior to the time of pricing of the applicable offering). The
Company (whether on its own good faith determination or as the result of a
request for withdrawal by persons pursuant to separate written contractual
obligations) may withdraw a Registration Statement filed with the Commission in
connection with a Piggyback Registration at any time prior to the effectiveness
of such Registration Statement. Notwithstanding anything to the contrary in this
Agreement, the Company shall be responsible for the Registration Expenses
incurred in connection with the Piggyback Registration prior to its withdrawal
under this subsection 2.3.3.

2.3.4 Unlimited Piggyback Registration Rights. For purposes of clarity, any
Registration effected pursuant to Section 2.3 hereof shall not be counted as a
Registration pursuant to a Demand Registration effected under Section 2.2 hereof
or a Shelf Underwritten Offering effected under subsection 2.1.3.

2.4 Restrictions on Registration Rights. If (A) during the period starting with
the date sixty (60) days prior to the Company’s good faith estimate of the date
of the filing of, and ending on a date one hundred and twenty (120) days after
the effective date of, a Company initiated Registration and provided that the
Company has delivered written notice to the Holders prior to receipt of a Demand
Registration pursuant to subsection 2.2.1 and it continues to actively employ,
in good faith, all reasonable efforts to cause the applicable Registration
Statement to become effective; (B) the Holders have requested an Underwritten
Registration and the Company and the Holders are unable to obtain the commitment
of an Underwriter or Underwriters to firmly underwrite the offer; or (C) in the
good faith judgment of the Board such Registration would be seriously
detrimental to the Company and the Board concludes as a result that it is
essential to defer the filing of such Registration Statement at such time, then
in each case the Company shall furnish to such Holders a certificate signed by
the Chairman of the Board stating that in the good faith judgment of the Board
it would be seriously detrimental to the Company for such Registration Statement
to be filed in the near future and that it is therefore essential to defer the
filing of such Registration Statement. In such event, the Company shall have the
right to defer such filing for a period of not more than sixty (60) days;
provided, however, that the Company shall not defer its obligation in this
manner more than once in any twelve (12)-month period.

2.5 Block Trades.

2.5.1 Notwithstanding any other provision of this Article II, but subject to
Sections 2.4 and 3.4, at any time and from time to time when an effective
Form S-3 Shelf is on file with the Commission, if one or more Demanding Holders
desire to effect a Block Trade with a total offering price reasonably expected
to exceed, in the aggregate, either (x) $15,000,000 or (y) all remaining
Registrable Securities held by such Demanding Holder(s), but in no event less
than $10,000,000, then such Demanding Holder(s) shall provide written notice to
the Company at least five (5) business days prior to the date such Block Trade
will commence. As expeditiously as possible, the Company shall use its
commercially reasonable efforts to facilitate such Block Trade. The Demanding
Holders shall use reasonable

 


9

 

best efforts to work with the Company and the Underwriter(s) (including by
disclosing the maximum number of Registrable Securities proposed to be the
subject of such Block Trade) prior to making such request in order to facilitate
preparation of the Registration Statement, Prospectus and other offering
documentation related to the Block Trade and any related due diligence and
comfort procedures.

2.5.2 Prior to the filing of the applicable “red herring” prospectus or
prospectus supplement used in connection with a Block Trade, a
majority-in-interest of the Demanding Holders initiating such Block Trade shall
have the right to withdraw from such Block Trade upon written notification to
the Company and the Underwriter or Underwriters (if any) of their intention to
withdraw from such Block Trade. Notwithstanding anything to the contrary in this
Agreement, the Company shall be responsible for the Registration Expenses
incurred in connection with a Block Trade prior to its withdrawal under this
subsection 2.5.2.

2.5.3 Notwithstanding anything to the contrary in this Agreement, Section 2.3
shall not apply to a Block Trade initiated by a Demanding Holder pursuant to
this Agreement.

2.5.4 The Demanding Holder(s) in a Block Trade shall have the right to select
the Underwriter(s) for such Block Trade (which shall consist of one or more
reputable nationally recognized investment banks).

2.5.5 A Holder in the aggregate may demand no more than four (4) Block Trades
pursuant to this Section 2.5 in any twelve (12) month period.

Article III
COMPANY PROCEDURES

3.1 General Procedures. If the Company is required to effect the Registration of
Registrable Securities, the Company shall use its reasonable best efforts to
effect such Registration to permit the sale of such Registrable Securities in
accordance with the intended plan of distribution thereof, and pursuant thereto
the Company shall, as expeditiously as possible:

3.1.1 prepare and file with the Commission as soon as practicable a Registration
Statement with respect to such Registrable Securities and use its reasonable
best efforts to cause such Registration Statement to become effective and remain
effective until all Registrable Securities covered by such Registration
Statement have been sold;

3.1.2 prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement, and such supplements to the
Prospectus, as may be reasonably requested by a majority-in-interest of the
Holders of Registrable Securities registered on such Registration Statement or
any Underwriter of Registrable Securities or as may be required by the rules,
regulations or instructions applicable to the registration form used by the
Company or by the Securities Act or rules and regulations thereunder to keep the
Registration Statement effective until all Registrable Securities covered by
such Registration Statement are sold in accordance with the intended plan of
distribution set forth in such Registration Statement or supplement to the
Prospectus;

3.1.3 prior to filing a Registration Statement or prospectus, or any amendment
or supplement thereto, furnish without charge to the Underwriter(s), if any, and
each Holder of Registrable Securities included in such Registration, and each
such Holder’s legal counsel, copies of such Registration Statement as proposed
to be filed, each amendment and supplement to such Registration Statement (in
each case including all exhibits thereto and documents incorporated by reference
therein), the Prospectus included in such Registration Statement (including each
preliminary Prospectus), and such other documents as the Underwriter(s) and each
Holder of Registrable Securities included in such Registration or the legal
counsel for any such Holders may request in order to facilitate the disposition
of the Registrable Securities owned by such Holders;

3.1.4 prior to any public offering of Registrable Securities, use its reasonable
best efforts to (i) register or qualify the Registrable Securities covered by
the Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as any Holder of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request and (ii) take such action necessary to cause such
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other governmental authorities as may be necessary by
virtue of the business and operations of the Company and do any and all other
acts and things that may be necessary or advisable to enable the Holders of
Registrable Securities included in such

 


10

 

Registration Statement to consummate the disposition of such Registrable
Securities in such jurisdictions; provided, however, that the Company shall not
be required to qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify or take any action to which it would
be subject to general service of process or taxation in any such jurisdiction
where it is not then otherwise so subject;

3.1.5 cause all such Registrable Securities to be listed on each securities
exchange or automated quotation system on which similar securities issued by the
Company are then listed;

3.1.6 provide a transfer agent or warrant agent, as applicable, and registrar
for all such Registrable Securities no later than the effective date of such
Registration Statement;

3.1.7 advise each seller of such Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the Commission suspending the effectiveness of such Registration Statement or
the initiation or threatening of any proceeding for such purpose and promptly
use its reasonable best efforts to prevent the issuance of any stop order or to
obtain its withdrawal if such stop order should be issued;

3.1.8 at least three (3) days prior to the filing of any Registration Statement
or Prospectus or any amendment or supplement to such Registration Statement or
Prospectus or any document that is to be incorporated by reference into such
Registration Statement or Prospectus, furnish a copy thereof to each seller of
such Registrable Securities and its counsel, including, without limitation,
providing copies promptly upon receipt of any comment letters received with
respect to any such Registration Statement or Prospectus;

3.1.9 notify the Holders at any time when a Prospectus relating to such
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event as a result of which the Prospectus included in such
Registration Statement, as then in effect, includes a Misstatement, and then to
correct such Misstatement as set forth in Section 3.4 hereof;

3.1.10 permit a representative of the Holders (such representative to be
selected by a majority-in-interest of the participating Holders), the
Underwriter(s), if any, and any attorney or accountant retained by such Holders
or Underwriter(s) to participate, at each such person’s own expense, in the
preparation of the Registration Statement, and cause the Company’s officers,
directors and employees to supply all information reasonably requested by any
such representative, Underwriter, attorney or accountant in connection with the
Registration; provided, however, that such representative or Underwriter enters
into a confidentiality agreement, in form and substance reasonably satisfactory
to the Company, prior to the release or disclosure of any such information; and
provided further, the Company may not include the name of any Holder or
Underwriter or any information regarding any Holder or Underwriter in any
Registration Statement or Prospectus, any amendment or supplement to such
Registration Statement or Prospectus, any document that is to be incorporated by
reference into such Registration Statement or Prospectus, or any response to any
comment letter, without the prior written consent of such Holder or Underwriter
and providing each such Holder or Underwriter a reasonable amount of time to
review and comment on such applicable document, which comments the Company shall
include unless contrary to applicable law;

3.1.11 obtain a “comfort” letter from the Company’s independent registered
public accountants in the event of an Underwritten Registration in customary
form and covering such matters of the type customarily covered by “comfort”
letters as the managing Underwriter(s) may reasonably request, and reasonably
satisfactory to a majority-in-interest of the participating Holders;

3.1.12 on the date the Registrable Securities are delivered for sale pursuant to
such Registration, obtain and deliver to the Holders a copy of an opinion, dated
such date, of counsel representing the Company for the purposes of such
Registration, addressed to the placement agent or sales agent, if any, and the
Underwriter(s), if any, covering such legal matters with respect to the
Registration in respect of which such opinion is being given as the
Underwriter(s) may reasonably request and as are customarily included in such
opinions and negative assurance letters, and reasonably satisfactory to a
majority in interest of the participating Holders;

3.1.13 in the event of any Underwritten Offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing Underwriter of such offering;

 


11

 

3.1.14 make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve (12)
months beginning with the first (1st) day of the Company’s first full calendar
quarter after the effective date of the Registration Statement which satisfies
the provisions of Section 11(a) of the Securities Act and Rule 158 thereunder
(or any successor rule promulgated thereafter by the Commission);

3.1.15 if the Registration involves the Registration of Registrable Securities
involving gross proceeds in excess of $50,000,000, use its reasonable efforts to
make available senior executives of the Company to participate in customary
“road show” presentations that may be reasonably requested by the Underwriter(s)
in any Underwritten Offering; and

3.1.16 otherwise, in good faith, cooperate reasonably with, and take such
customary actions as may reasonably be requested by the Holders, in connection
with such Registration.

3.2 Registration Expenses. Except as otherwise provided herein, the Registration
Expenses of all Registrations shall be borne by the Company. It is acknowledged
by the Holders that the Holders shall bear all incremental selling expenses
relating to the sale of Registrable Securities, such as Underwriters’
commissions and discounts, brokerage fees, Underwriter marketing costs and,
other than as set forth in the definition of “Registration Expenses,” all
reasonable fees and expenses of any legal counsel representing the Holders.

3.3 Requirements for Participation in Underwritten Offerings. No person may
participate in any Underwritten Offering for equity securities of the Company
pursuant to a Registration initiated by the Company hereunder unless such person
(i) agrees to sell such person’s securities on the basis provided in any
underwriting arrangements approved by the Company and (ii) completes and
executes all customary questionnaires, powers of attorney, indemnities, lock-up
agreements (subject to subsection 3.6.3 hereof), underwriting agreements and
other customary documents as may be reasonably required under the terms of such
underwriting arrangements.

3.4 Suspension of Sales; Adverse Disclosure. Upon receipt of written notice from
the Company that a Registration Statement or Prospectus contains a Misstatement,
each of the Holders shall forthwith discontinue disposition of Registrable
Securities until it has received copies of a supplemented or amended Prospectus
correcting the Misstatement (it being understood that the Company hereby
covenants to prepare and file such supplement or amendment as soon as
practicable after the time of such notice), or until it is advised in writing by
the Company that the use of the Prospectus may be resumed. If the filing,
initial effectiveness or continued use of a Registration Statement in respect of
any Registration at any time would require the Company to make an Adverse
Disclosure or would require the inclusion in such Registration Statement of
financial statements that are unavailable to the Company for reasons beyond the
Company’s control, the Company may, upon giving prompt written notice of such
action to the Holders, delay the filing or initial effectiveness of, or suspend
use of, such Registration Statement for the shortest period of time, but in no
event more than sixty (60) consecutive days or one hundred-twenty (120) total
days in any twelve (12)-month period, determined in good faith by the Company to
be necessary for such purpose; provided, however, that the Company shall not
defer its obligations in this manner more than three times in any twelve
(12)-month period. In the event the Company exercises its rights under the
preceding sentence, the Holders agree to suspend, immediately upon their receipt
of the notice referred to above, their use of the Prospectus relating to any
Registration in connection with any sale or offer to sell Registrable
Securities. The Company shall immediately notify the Holders of the expiration
of any period during which it exercised its rights under this Section 3.4.

3.5 Reporting Obligations. As long as any Holder shall own Registrable
Securities, the Company, at all times while it shall be a reporting company
under the Exchange Act, covenants to file timely (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to
Sections 13(a) or 15(d) of the Exchange Act. The Company further covenants that
it shall take such further action as any Holder may reasonably request, all to
the extent required from time to time to enable such Holder to sell shares of
the Class A Common Stock held by such Holder without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144,
including providing any legal opinions.

3.6 Transfer Restrictions.

3.6.1 Except with respect to a Transfer to a Permitted Transferee, during the
applicable Lock-Up Periods, no Existing Holder shall, directly or indirectly,
offer, sell, contract to sell, pledge, grant any option to purchase, make any
short sale or otherwise dispose of or distribute (“Transfer”) any (i) shares of
Class A Common Stock or any other shares of the Company’s capital stock,
(ii) options or warrants to purchase any shares of Class A Common Stock or

 


12

 

any other shares of the Company’s capital stock or (iii) securities convertible
into, exercisable for, exchangeable for or that represent the right to receive
shares of Class A Common Stock or any other shares of the Company’s capital
stock, in each case, whether now owned or hereinafter acquired, that are owned
directly by such Existing Holder (including securities held as a custodian) or
with respect to which such Existing Holder has beneficial ownership within the
rules and regulations of the SEC (collectively, the “Restricted Shares”), or
publicly disclose the intention to make any offer, sale, pledge, grant,
disposition or transfer of the Restricted Shares. The foregoing restriction is
expressly agreed to preclude each Existing Holder from engaging in any hedging
or other transaction which is designed to or which reasonably could be expected
to lead to or result in a sale or disposition of the Restricted Shares even if
such Restricted Shares would be disposed of by someone other than such Existing
Holder. Such prohibited hedging or other transactions include any short sale or
any purchase, sale or grant of any right (including any put or call option) with
respect to any of the Restricted Shares of the applicable Existing Holder or
with respect to any security that includes, relates to, or derives any
significant part of its value from such Restricted Shares.

3.6.2 Each Existing Holder hereby represents and warrants that it now has and,
except as contemplated by this subsection 3.6.2 for the duration of the
applicable Lock-Up Period, will have good and marketable title to its Restricted
Shares, free and clear of all liens, encumbrances, and claims that could impact
the ability of such Existing Holder to comply with the foregoing restrictions.
Each Existing Holder agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent against the transfer of any
Restricted Shares during the applicable Lock-Up Period, except in compliance
with the foregoing restrictions.

3.6.3 In connection with any Underwritten Offering (other than a Block Trade),
the Company and each Holder proposing to distribute their Registrable Securities
through such Underwritten Offering will agree (with respect to the Registrable
Securities held by such Holder) to be bound by the underwriting agreement’s
lock-up restrictions (which must apply in like manner to all such Holders) that
are agreed to by (a) the Company, if a majority of the shares being sold in such
Underwritten Offering are being sold for its account, and (b) Holders holding a
majority of the shares being sold by all Holders, if a majority of the shares
being sold in such Underwritten Offering are being sold by the Holders, provided
that, in no event shall any lock-up restriction in accordance with this
subsection 3.6.3 exceed a period of forty-five (45) days from the date of the
final Prospectus for any such Underwritten Offering, except with respect to the
first Underwritten Offering following the closing of the transactions
contemplated by the Merger Agreement, if the managing Underwriter or
Underwriters, in good faith, advise the Company in writing that a lock-up
restriction of a period of forty-five (45) or fewer days would have a material
adverse impact on such Underwritten Offering, then such lock-up restrictions
shall be for the number of days such managing Underwriter or Underwriters so
advise, not to exceed a period of ninety (90) days from the date of the final
Prospectus for any such Underwritten Offering.

Article IV
INDEMNIFICATION AND CONTRIBUTION

4.1 Indemnification.

4.1.1 The Company agrees to indemnify, to the extent permitted by law, each
Holder of Registrable Securities, its officers and directors and each person who
controls such Holder (within the meaning of the Securities Act) against all
losses, claims, damages, liabilities and expenses (including without limitation
reasonable attorneys’ fees) resulting from any untrue or alleged untrue
statement of material fact contained in any Registration Statement, Prospectus
or preliminary Prospectus or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as the
same are caused by or contained in any information furnished in writing to the
Company by such Holder expressly for use therein. The Company shall indemnify
the Underwriters, their officers and directors and each person who controls such
Underwriters (within the meaning of the Securities Act) to the same extent as
provided in the foregoing with respect to the indemnification of the Holder.

4.1.2 In connection with any Registration Statement in which a Holder of
Registrable Securities is participating, such Holder shall furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such Registration Statement or
Prospectus and, to the extent permitted by law, shall indemnify the Company, its
directors and officers and agents and each person who controls the Company
(within the meaning of the Securities Act) against any losses, claims, damages,
liabilities and expenses (including without limitation reasonable attorneys’
fees) resulting from any untrue statement of material fact contained

 


13

 

in the Registration Statement, Prospectus or preliminary Prospectus or any
amendment thereof or supplement thereto or any omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that such untrue statement or omission is
contained in any information or affidavit so furnished in writing by such Holder
expressly for use therein; provided, however, that the obligation to indemnify
shall be several, not joint and several, among such Holders of Registrable
Securities, and the liability of each such Holder of Registrable Securities
shall be in proportion to and limited to the net proceeds received by such
Holder from the sale of Registrable Securities in such offering giving rise to
such liability. The Holders of Registrable Securities shall indemnify the
Underwriters, their officers, directors and each person who controls such
Underwriters (within the meaning of the Securities Act) to the same extent as
provided in the foregoing with respect to indemnification of the Company.

4.1.3 Any person entitled to indemnification herein shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any person’s right to indemnification hereunder to the extent such
failure has not materially prejudiced the indemnifying party) and (ii) unless in
such indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel (plus local counsel) for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim. No indemnifying party shall, without the consent of the
indemnified party, consent to the entry of any judgment or enter into any
settlement which cannot be settled in all respects by the payment of money (and
such money is so paid by the indemnifying party pursuant to the terms of such
settlement) or which settlement does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect to such claim or litigation.

4.1.4 The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling person of such
indemnified party and shall survive the transfer of securities. The Company and
each Holder of Registrable Securities participating in an offering also agrees
to make such provisions as are reasonably requested by any indemnified party for
contribution to such party in the event the Company’s or such Holder’s
indemnification is unavailable for any reason.

4.1.5 If the indemnification provided under Section 4.1 hereof from the
indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action and the benefits received by the
such indemnifying party or indemnified party; provided, however, that the
liability of any Holder under this subsection 4.1.5 shall be limited to the
amount of the net proceeds received by such Holder from the sale of Registrable
Securities in such offering giving rise to such liability. The amount paid or
payable by a party as a result of the losses or other liabilities referred to
above shall be deemed to include, subject to the limitations set forth in
subsections 4.1.1, 4.1.2 and 4.1.3 above, any legal or other fees, charges or
expenses reasonably incurred by such party in connection with any investigation
or proceeding. The parties hereto agree that it would not be just and equitable
if contribution pursuant to this subsection 4.1.5 were determined by Pro Rata
allocation or by any other method of allocation, which does not take account of
the equitable considerations referred to in this subsection 4.1.5. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution pursuant to this
subsection 4.1.5 from any person who was not guilty of such fraudulent
misrepresentation.

 


14

 

Article V
MISCELLANEOUS

5.1 Notices. Any notice or communication under this Agreement must be in writing
and given by (i) deposit in the United States mail, addressed to the party to be
notified, postage prepaid and registered or certified with return receipt
requested, (ii) delivery in person or by courier service providing evidence of
delivery, or (iii) transmission by hand delivery, electronic mail or facsimile.
Each notice or communication that is mailed, delivered, or transmitted in the
manner described above shall be deemed sufficiently given, served, sent, and
received, in the case of mailed notices, on the third (3rd) business day
following the date on which it is mailed and, in the case of notices delivered
by courier service, hand delivery, electronic mail (provided no “bounce back” or
notice of non-delivery is received) or facsimile, at such time as it is
delivered to the addressee (except in the case of electronic mail, with the
delivery receipt or the affidavit of messenger) or at such time as delivery is
refused by the addressee upon presentation. Any notice or communication under
this Agreement must be addressed, if to the Company, to: 623 Fifth Avenue,
14th Floor, New York, NY 10022, and, if to any Holder, at such Holder’s address
or contact information as set forth in the Company’s books and records. Any
party may change its address for notice at any time and from time to time by
written notice to the other parties hereto, and such change of address shall
become effective thirty (30) days after delivery of such notice as provided in
this Section 5.1.

5.2 Assignment; No Third Party Beneficiaries.

5.2.1 Subject to Section 5.2.3, this Agreement and the rights, duties and
obligations of the Company and the Holders of Registrable Shares, as the case
may be, hereunder may not be assigned or delegated by the Company or the Holders
of Registrable Securities, as the case may be, in whole or in part.

5.2.2 Prior to the expiration of the Founder Lock-Up Period or the Private
Placement Lock-Up Period, as the case may be, no Existing Holder who is subject
to any such Lock-Up Period may assign or delegate such Existing Holder’s rights,
duties or obligations under this Agreement, in whole or in part, in violation of
the applicable Lock-Up Period, except in connection with a transfer of
Registrable Securities by such Existing Holder to a Permitted Transferee but
only if such Permitted Transferee agrees to become bound by the transfer
restrictions set forth in this Agreement.

5.2.3 This Agreement and the provisions hereof shall be binding upon and shall
inure to the benefit of each of the parties and its successors and the permitted
assigns of the Holders, which shall include Permitted Transferees.

5.2.4 This Agreement shall not confer any rights or benefits on any persons that
are not parties hereto, other than as expressly set forth in this Agreement and
Section 5.2 hereof.

5.2.5 No assignment by any party hereto of such party’s rights, duties and
obligations hereunder shall be binding upon or obligate the Company unless and
until the Company shall have received (i) written notice of such assignment as
provided in Section 5.1 hereof and (ii) the written agreement of the assignee,
in a form reasonably satisfactory to the Company, to be bound by the terms and
provisions of this Agreement (which may be accomplished by an addendum or
certificate of joinder to this Agreement). Any transfer or assignment made other
than as provided in this Section 5.2 shall be null and void.

5.3 Counterparts. This Agreement may be executed in multiple counterparts
(including facsimile or PDF counterparts), each of which shall be deemed an
original, and all of which together shall constitute the same instrument, but
only one of which need be produced.

5.4 Governing Law; Venue. NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE
EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT (I) THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF NEW
YORK AS APPLIED TO AGREEMENTS AMONG NEW YORK RESIDENTS ENTERED INTO AND TO BE
PERFORMED ENTIRELY WITHIN NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAW
PROVISIONS OF SUCH JURISDICTION AND (II) THE VENUE FOR ANY ACTION TAKEN WITH
RESPECT TO THIS AGREEMENT SHALL BE ANY STATE OR FEDERAL COURT IN NEW YORK COUNTY
IN THE STATE OF NEW YORK.

5.5 Amendments and Modifications. Upon the written consent of the Company and
the Holders of at least a majority-in-interest of the Registrable Securities at
the time in question, compliance with any of the provisions, covenants and
conditions set forth in this Agreement may be waived, or any of such provisions,
covenants or conditions

 


15

 

may be amended or modified; provided, however, that notwithstanding the
foregoing, any amendment hereto or waiver hereof that adversely affects either
the Existing Holders as a group or the New Holders as a group, respectively, in
a manner that is materially adversely different from the Existing Holders or New
Holders, as applicable, shall require the consent of at least a
majority-in-interest of the Registrable Securities held by such Existing Holders
or New Holders, as applicable, at the time in question; provided, further, that
notwithstanding the foregoing, any amendment hereto or waiver hereof that
adversely affects one Holder, solely in its capacity as a holder of the shares
of capital stock of the Company, in a manner that is materially different from
the other Holders (in such capacity) shall require the consent of the Holder so
affected; provided, further, that notwithstanding the foregoing, no amendment
hereto or waiver hereof that has the effect of extending the Lock-Up Period
applicable to any particular Holder shall be enforceable against, or effective
with respect to, such Holder without such Holder’s written consent. No course of
dealing between any Holder or the Company and any other party hereto or any
failure or delay on the part of a Holder or the Company in exercising any rights
or remedies under this Agreement shall operate as a waiver of any rights or
remedies of any Holder or the Company. No single or partial exercise of any
rights or remedies under this Agreement by a party shall operate as a waiver or
preclude the exercise of any other rights or remedies hereunder or thereunder by
such party.

5.6 Other Registration Rights. The Company represents and warrants that, other
than pursuant to (a) that certain Warrant Agreement, dated as of December 12,
2019, by and between Continental Stock Transfer & Trust Company and the Company
and (b) those certain Subscription Agreements, dated as of July 29, 2020, by and
between the Company and certain persons that have become stockholders of the
Company as of the date hereof in connection with the issuance of shares of
Class A Common Stock on the terms set forth therein, no person, other than a
Holder of Registrable Securities, has any right to require the Company to
register any securities of the Company for sale or to include such securities of
the Company in any Registration filed by the Company for the sale of securities
for its own account or for the account of any other person. Further, the Company
represents and warrants that this Agreement supersedes any other registration
rights agreement or agreement with similar terms and conditions and in the event
of a conflict between any such agreement or agreements and this Agreement, the
terms of this Agreement shall prevail. The Company agrees that it will not,
after the date of this Agreement, enter into any agreement which materially and
adversely interferes with the rights granted to the Holders of Registrable
Securities in this Agreement or otherwise conflicts with the provisions hereof,
including allowing any other holder of Class A Common Stock to have registration
rights in the nature or substantially in the nature of those set forth in this
Agreement that would have priority over or pari passu with the Registrable
Securities with respect to the inclusion of such securities in any Registration
Statement.

5.7 Term. This Agreement shall terminate upon the earlier of (a) the tenth
anniversary of the date of this Agreement, (b) the date as of which all of the
Registrable Securities have been sold pursuant to a Registration Statement (but
in no event prior to the applicable period referred to in Section 4(a)(3) of the
Securities Act and Rule 174 thereunder (or any successor rule promulgated
thereafter by the Commission)) or (c) with respect to a particular Holder, the
date as of which all Registrable Securities held by such Holder have been sold
(x) pursuant to a Registration Statement (but in no event prior to the
applicable period referred to in Section 4(a)(3) of the Securities Act and
Rule 174 thereunder (or any successor rule promulgated thereafter by the
Commission)) or (y) under Rule 144 or another exemption from registration under
the Securities Act; provided that, for purposes of this Section 5.7, securities
constituting Registrable Securities shall be determined without regard and
without giving effect to clause (D) contained in the definition of Registrable
Securities. The provisions of Section 3.5 and Article IV shall survive any
termination.

[Signature Page Follows]

 


16

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 

COMPANY:

   

SOC TELEMED, INC.,

   

a Delaware corporation

   

By:

  /s/ John Kalix        

Name: John Kalix

       

Title: Chief Executive Officer

   

EXISTING HOLDER:

   

HCMC SPONSOR LLC,

   

a Delaware limited liability company

   

By:

  /s/ Charles Ditkoff        

Name: Charles Ditkoff

       

Title: Managing Member

   

NEW HOLDER:

   

SOC HOLDINGS LLC,

   

a Delaware limited liability company

   

By:

  /s/ Amr Kronfol        

Name: Amr Kronfol

       

Title: President

[Signature Page to Amended and Restated Registration Rights Agreement]

 



 

 